Name: Regulation (EU) 2019/711 of the European Parliament and of the Council of 17 April 2019 amending Regulation (EU) No 1303/2013 as regards the resources for the specific allocation for the Youth Employment Initiative
 Type: Regulation
 Subject Matter: employment;  management;  EU finance;  European construction;  economic policy;  budget;  cooperation policy
 Date Published: nan

 10.5.2019 EN Official Journal of the European Union L 123/1 REGULATION (EU) 2019/711 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 April 2019 amending Regulation (EU) No 1303/2013 as regards the resources for the specific allocation for the Youth Employment Initiative THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 177 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Regulation (EU) No 1303/2013 of the European Parliament and of the Council (3) lays down the common and general rules applicable to the European Structural and Investment Funds. (2) The European Union's general budget for the financial year 2019 (4) amended the total amount of resources for the Youth Employment Initiative (YEI) by increasing commitment appropriations for the specific allocation for the YEI in 2019 by EUR 116,7 million in current prices and increasing the total amount of commitment appropriations for the specific allocation for the YEI for the entire programming period to EUR 4 527 882 072 in current prices. (3) For 2019, the additional resources of EUR 99 573 877 in 2011 prices are funded by the Global Margin for Commitments within the margin of the multiannual financial framework for the years 2014-2020. (4) It is appropriate to provide for specific measures to facilitate the implementation of the YEI, due to the advanced stage of implementation of the operational programmes for the 2014-2020 programming period. (5) Given the urgency of amending the programmes which support the YEI in order to include the additional resources for the specific allocation for the YEI before the end of 2019, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (6) Regulation (EU) No 1303/2013 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1303/2013 is amended as follows: (1) in Article 91, paragraph 1 is replaced by the following: 1. The resources for economic, social and territorial cohesion available for budgetary commitment for the period 2014 - 2020 shall be EUR 330 081 919 243 in 2011 prices, in accordance with the annual breakdown set out in Annex VI, of which EUR 325 938 694 233 represents the global resources allocated to the ERDF, the ESF and the Cohesion Fund, and EUR 4 143 225 010 represents a specific allocation for the YEI. For the purposes of programming and subsequent inclusion in the budget of the Union, the amount of resources for economic, social and territorial cohesion shall be indexed at 2 % per year.; (2) in Article 92, paragraph 5 is replaced by the following: 5. Resources for the YEI shall amount to EUR 4 143 225 010 from the specific allocation for the YEI, of which EUR 99 573 877 constitutes the additional resources for 2019. Those resources shall be complemented by ESF targeted investment in accordance with Article 22 of the ESF Regulation. Member States who benefit from the additional resources for the specific allocation for the YEI for 2019 as referred to in the first subparagraph may request the transfer of up to 50 % of the additional resources for the specific allocation for the YEI to the ESF in order to constitute the corresponding ESF targeted investment as required by Article 22 of the ESF Regulation. Such a transfer shall be made to the respective categories of region corresponding to the categorisation of the regions eligible for the increase of the specific allocation for the YEI. Member States shall request the transfer in the request for amendment of the programme in accordance with Article 30(1) of this Regulation. Resources allocated to past years may not be transferred. The second subparagraph of this paragraph shall apply to any additional resources for specific allocation for the YEI increasing the resources to above EUR 4 043 651 133.; (3) Annex VI is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 17 April 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) Opinion of 22 March 2019 (not yet published in the Official Journal). (2) Position of the European Parliament of 27 March 2019 (not yet published in the Official Journal) and Decision of the Council of 9 April 2019. (3) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (4) OJ L 67, 7.3.2019, p. 1. ANNEX ANNEX VI ANNUAL BREAKDOWN OF COMMITMENT APPROPRIATIONS FOR THE YEARS 2014 TO 2020 Adjusted annual profile (including the YEI top-up) 2014 2015 2016 2017 2018 2019 2020 Total EUR, 2011 prices 34 108 069 924 55 725 174 682 46 044 910 736 48 027 317 164 48 341 984 652 48 811 933 191 49 022 528 894 330 081 919 243